YANCEY PARK,[*] Petitioner Below, Appellant,
v.
MADELINE K. HAROLD, Respondent Below, Appellee.
No. 527, 2009.
Supreme Court of Delaware.
Submitted: January 19, 2010.
Decided: January 29, 2010.

ORDER
Randy J. Holland, Justice.
This 29th day of January 2010, it appears to the Court that, on December 23, 2009, the Clerk issued a notice to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for appellant's failure to diligently prosecute his appeal by not filing his opening brief and appendix in this matter. Appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.
NOTES
[*]   The Court assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).